UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MARTIN FIGUEROA,

                                 Plaintiff,

                     -against-                                     18-CV-7612 (CM)

 THE CITY OF NEW YORK; E.M.T.C. 10-10                             ORDER TO AMEND
 HAZEN STREET EAST ELMHURT NY
 QUEENS NY 11370,

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, who appears pro se, brings this action asserting that the defendants violated his

federal constitutional rights. Plaintiff sues the City of New York and the Eric M. Taylor Center

(“EMTC”), a jail on Rikers Island that is operated by the New York City Department of

Correction. The Court construes Plaintiff’s complaint as asserting claims of violations of his

federal constitutional rights under 42 U.S.C. § 1983, as well as claims under state law. By order

dated March 13, 2019, the Court granted Plaintiff’s request to proceed without prepayment of

fees, that is, in forma pauperis. 1 For the reasons set forth below, the Court grants Plaintiff leave

to file an amended complaint within sixty days of the date of this order.

                                    STANDARD OF REVIEW

       The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480




       1
         Plaintiff filed his complaint while held in the EMTC. Prisoners are not exempt from
paying the full filing fee, even when they have been granted permission to proceed in forma
pauperis. See 28 U.S.C. § 1915(b)(1).
F.3d 636, 639 (2d Cir. 2007). The Court must also dismiss a complaint, or portion thereof, when

the Court lacks subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While the law mandates

dismissal on any of these grounds, the Court is obliged to construe pro se pleadings liberally,

Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest [claims]

that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006)

(internal quotation marks and citations omitted, emphasis in original).

                                         BACKGROUND

       Plaintiff’s complaint is not very clear. Plaintiff seems to state that on August 1, 2018,

while he was held in the EMTC as a convicted prisoner, he filed multiple grievances. Plaintiff

grieved about pain medication he was supposed to receive, his overall health, the food he was

given, and education programs in which he was supposed to participate. It is unclear what

decisions EMTC officials made, if any, with regard to Plaintiff’s grievances.

       Plaintiff seeks $100,000 in damages. He seeks this amount “[b]ecause I do have

paperwork saying I’m heat sensitive and need to be in [an] air[-conditioned] area[] [a]nd my

food, my health, my school programs also.” (ECF No. 2, at 8.)

                                          DISCUSSION

A.      EMTC

       The Court must dismiss Plaintiff’s claims under 42 U.S.C. § 1983 against the EMTC. To

state a claim under § 1983, a plaintiff must allege both that: (1) a right secured by the

Constitution or laws of the United States was violated, and (2) the right was violated by a person

acting under the color of state law, or a “state actor.” See West v. Atkins, 487 U.S. 42, 48-49

(1988). The EMTC, which is a jail, is not a “person” for the purpose of § 1983. See Reynolds v.

Darrah, No. 11-CV-5885 (JGK), 2011 WL 4582430, at *1 (S.D.N.Y. Sept. 30, 2011). The Court

therefore dismisses Plaintiff’s § 1983 claims against the EMTC. 28 U.S.C. § 1915(e)(2)(B)(ii).


                                                  2
 B.      Rule 8

        The Court’s “special solicitude” with respect to pro se pleadings, Ruotolo v. IRS, 28 F.3d

6, 8 (2d Cir. 1994), has its limits. This is because pro se pleadings must still comply with Rule 8

of the Federal Rules of Civil Procedure. Rule 8 requires a complaint to make a short and plain

statement showing that the pleader is entitled to relief. Fed. R. Civ. P. 8(a)(2). A complaint states

a claim for relief if the claim is plausible. Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009) (citing

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

        To review a complaint for plausibility, the Court accepts all well-pleaded factual

allegations as true and draws all reasonable inferences in the pleader’s favor. Id. at 678. But the

Court need not accept “[t]hreadbare recitals of the elements of a cause of action,” which are

essentially legal conclusions. Id. (citing Twombly, 550 U.S. at 555). As set forth in Iqbal:

        the pleading standard Rule 8 announces does not require detailed factual
        allegations, but it demands more than an unadorned, the-defendant-unlawfully-
        harmed-me accusation. A pleading that offers labels and conclusions or a
        formulaic recitation of the elements of a cause of action will not do. Nor does a
        complaint suffice if it tenders naked assertions devoid of further factual
        enhancement.

Id. (internal citations, quotation marks, and alteration omitted). After separating legal

conclusions from well-pleaded factual allegations, the Court must determine whether those facts

make it plausible – not merely possible – that the pleader is entitled to relief. Id. at 679.

        Plaintiff’s allegations do not satisfy the Rule 8 pleading standard because they do not

give sufficient detail to assert a plausible claim for relief. Plaintiff merely alleges that he filed

grievances about his conditions of confinement in the EMTC, he is heat sensitive, and he must be

held in an air-conditioned area. He does not allege any facts showing how the City of New York

or any EMTC official violated his federally protected rights. The Court therefore grants Plaintiff




                                                    3
leave to file an amended complaint in which he alleges facts with sufficient detail to state a

plausible claim for relief.

 C.      City of New York

        When a plaintiff sues a municipality, like the City of New York, under 42 U.S.C. § 1983,

it is not enough for the plaintiff to allege that one of the municipality’s employees or agents

engaged in some wrongdoing. The plaintiff must show that the municipality itself caused the

violation of the plaintiff’s rights. See Connick v. Thompson, 563 U.S. 51, 60 (2011) (“A

municipality or other local government may be liable under this section [1983] if the

governmental body itself ‘subjects’ a person to a deprivation of rights or ‘causes’ a person ‘to be

subjected’ to such deprivation.” (quoting Monell v. Dep’t of Soc. Servs. of City of New York, 436

U.S. 658, 692 (1978))); Cash v. Cnty. of Erie, 654 F.3d 324, 333 (2d Cir. 2011). In other words,

to state a § 1983 claim against a municipality, the plaintiff must allege facts showing (1) the

existence of a municipal policy, custom, or practice, and (2) that the policy, custom, or practice

caused the violation of the plaintiff’s constitutional rights. Jones v. Town of East Haven, 691 F.3d

72, 80 (2d Cir. 2012); see Bd. of Cnty. Comm’rs of Bryan Cnty. v. Brown, 520 U.S. 397, 403

(1997) (internal citations omitted).

        Plaintiff has failed to allege any facts showing that a policy, custom, or practice of the

City of New York caused a violation of his federally protected rights. The Court grants Plaintiff

leave to file an amended complaint to allege such facts.

 D.      Personal involvement of individuals

        To state a claim under 42 U.S.C. § 1983 against an individual person, a plaintiff must

allege facts showing that person’s direct and personal involvement in the alleged constitutional

deprivation. See Spavone v. N.Y. State Dep’t of Corr. Serv., 719 F.3d 127, 135 (2d Cir. 2013)

(quoting Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995)). A defendant may not be held liable


                                                  4
under § 1983 solely because that defendant employs or supervises a person who violated the

plaintiff’s rights. See Iqbal, 556 U.S. at 676 (“Government officials may not be held liable for

the unconstitutional conduct of their subordinates under a theory of respondeat superior.”). An

individual can be personally involved in a § 1983 violation if:

       (1) the defendant participated directly in the alleged constitutional violation,
       (2) the defendant, after being informed of the violation through a report or appeal,
       failed to remedy the wrong, (3) the defendant created a policy or custom under
       which unconstitutional practices occurred, or allowed the continuance of such a
       policy or custom, (4) the defendant was grossly negligent in supervising
       subordinates who committed the wrongful acts, or (5) the defendant exhibited
       deliberate indifference to the rights of [the plaintiff] by failing to act on
       information indicating that unconstitutional acts were occurring.

Colon, 58 F.3d at 873. 2

       Individuals can be liable under § 1983 when they violate a plaintiff’s federally protected

rights while acting under color of state law. See West, 487 U.S. at 48-49. But while Plaintiff

asserts § 1983 claims, he does not name as defendants any individuals who violated his federally

protected rights. The Court grants Plaintiff leave to file an amended complaint in which names

individuals as defendants and alleges facts showing how those individuals were personally

involved in the violations of his federally protected rights.

E.         Leave to amend

       Plaintiff is granted leave to amend his complaint to detail his claims. First, Plaintiff must

name as the defendant(s) in the caption 3 and in the statement of claim those individuals who




       2
         “Although the Supreme Court’s decision in [Iqbal, 556 U.S. 662] may have heightened
the requirements for showing a supervisor’s personal involvement with respect to certain
constitutional violations,” the Second Circuit has not yet examined that issue. Grullon v. City of
New Haven, 720 F.3d 133, 139 (2d Cir. 2013).
       3
         The caption is located on the front page of the complaint. Each defendant must be
named in the caption. Plaintiff may attach additional pages if there is not enough space to list all
of the defendants in the caption. If Plaintiff needs to attach an additional page to list all


                                                  5
were allegedly involved in the deprivation of his federally protected rights. If Plaintiff does not

know the name of a defendant, he may refer to that individual as “John Doe” or “Jane Doe” in

both the caption and the body of the amended complaint. 4 The naming of “John Doe” or “Jane

Doe” defendants, however, does not toll the three-year statute of limitations period governing

this action and Plaintiff shall be responsible for ascertaining the true identity of any “John Doe”

or “Jane Doe” defendants and amending his complaint to include the identity of any “John Doe”

or “Jane Doe” defendants before the statute of limitations period expires. Should Plaintiff seek to

add a new claim or party after the statute of limitations period has expired, he must meet the

requirements of Rule 15(c) of the Federal Rules of Civil Procedure.

       In the statement of claim, Plaintiff must provide a short and plain statement of the

relevant facts supporting each claim against each defendant named in the amended complaint.

The Court also directs Plaintiff to provide the addresses for any named defendants. To the

greatest extent possible, Plaintiff’s amended complaint must:

       a) give the names and titles of all relevant persons;

       b) describe all relevant events, stating the facts that support Plaintiff’s case, including
          what each defendant did or failed to do;

       c) give the dates and times of each relevant event or, if not known, the approximate date
          and time of each relevant event;

       d) give the location where each relevant event occurred;

       e) describe how each defendant’s acts or omissions violated Plaintiff’s rights and
          describe the injuries Plaintiff suffered; and




defendants, he should write “see attached list” on the first page of the amended complaint. Any
defendants named in the caption must also be discussed in Plaintiff’s statement of claim.
       4
         For example, a defendant may be identified as: “Correction Officer John Doe #1 on
duty on August 1, 2018, in the Sullivan Correctional Facility clinic, during the 7 a.m. to 3 p.m.
shift.”


                                                  6
       f) state what relief Plaintiff seeks from the Court, such as money damages, injunctive
          relief, or declaratory relief.

       Essentially, the body of Plaintiff’s amended complaint must tell the Court: who violated

his federally protected rights; what facts show that his federally protected rights were violated;

when such violation occurred; where such violation occurred; and why Plaintiff is entitled to

relief. Because Plaintiff’s amended complaint will completely replace, not supplement, the

original complaint, any facts or claims that Plaintiff wishes to maintain must be included in the

amended complaint.

                                          CONCLUSION

       The Court directs the Clerk of Court to assign this matter to my docket, mail a copy of

this order to Plaintiff, and note service on the docket.

       The Court dismisses Plaintiff’s claims against the EMTC. 28 U.S.C. § 1915(e)(2)(B)(ii).

       The Court grants Plaintiff leave to file an amended complaint that complies with the

standards set forth above. Plaintiff must submit the amended complaint to this Court’s Pro Se

Intake Unit within sixty days of the date of this order, caption the document as an “Amended

Complaint,” and label the document with docket number 18-CV-7612 (CM). An amended

complaint form is attached to this order. No summons will issue at this time. If Plaintiff fails to

comply within the time allowed, and he cannot show good cause to excuse such failure, the

Court will dismiss this action for failure to state a claim upon which relief may be granted. See

§ 1915(e)(2)(B)(ii).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).



                                                  7
       The Clerk of Court is directed to docket this order as a “written opinion” within the

meaning of Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:   April 19, 2019
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                8
